
	

114 HR 727 IH: Puerto Rico Statehood Admission Process Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 727
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Pierluisi (for himself, Mr. Serrano, Mr. Beyer, Ms. Bordallo, Ms. Brown of Florida, Mr. Cartwright, Ms. Castor of Florida, Mr. Cicilline, Mr. Clyburn, Mr. Connolly, Mr. Conyers, Mr. Costa, Mr. Crowley, Mr. Curbelo of Florida, Mr. Deutch, Mr. Diaz-Balart, Mr. Engel, Ms. Frankel of Florida, Ms. Fudge, Ms. Gabbard, Mr. Grayson, Mr. Harris, Mr. Hastings, Mr. Hoyer, Mr. Huffman, Mr. Jeffries, Ms. Kaptur, Mr. Kind, Mr. King of New York, Mr. Labrador, Mr. Larson of Connecticut, Mr. Lewis, Mr. Marino, Mr. Meeks, Mr. Mica, Mr. Murphy of Florida, Ms. Norton, Ms. Plaskett, Mr. Polis, Mrs. Radewagen, Mr. Ribble, Ms. Ros-Lehtinen, Mr. Ruiz, Mr. Sablan, Mr. Schiff, Mr. Schock, Mr. Takai, Mr. Vargas, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mr. Welch, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To set forth the process for Puerto Rico to be admitted as a State of the Union.
	
	
 1.Short titleThis Act may be cited as the Puerto Rico Statehood Admission Process Act. 2.FindingsCongress finds the following:
 (1)In 1898, Puerto Rico became a United States territory and persons born in Puerto Rico have been granted United States citizenship since 1917, pursuant to Public Law 64–368.
 (2)In 1950, Congress enacted Public Law 81–600, authorizing Puerto Rico to draft a local constitution. In 1951, a constitutional convention was held in Puerto Rico to draft the constitution. On March 3, 1952, Puerto Rico ratified the constitution and submitted it for approval by Congress. On July 3, 1952, Congress enacted Public Law 82–447, which made changes to the constitution, and approved the constitution subject to Puerto Rico’s acceptance of these changes. The changes were accepted by the delegates to the constitutional convention, and the constitution of Puerto Rico took effect on July 25, 1952. The constitution establishes a republican form of government, is not repugnant to the Constitution of the United States, and is the functional equivalent of a state constitution.
 (3)On November 6, 2012, the Government of Puerto Rico held a two-part plebiscite organized under local law. The first question asked voters if Puerto Rico should continue to be a territory, and 54 percent of voters rejected territory status. The second question asked voters to express their preference among the three possible alternatives to territory status—statehood, independence, and nationhood in free association with the United States—and 61 percent of voters who selected an option chose statehood. The number of votes cast for statehood on the second question exceeded the number of votes cast for continued territory status on the first question.
 (4)On August 1, 2013, the Committee on Energy and Natural Resources of the Senate held a hearing to receive testimony on the 2012 plebiscite. In his opening statement, the Chairman of the Committee said that there is no disputing that a majority of the voters in Puerto Rico—54 percent—have clearly expressed their opposition to continuing the current territorial status. The ranking minority member of the Committee agreed, stating that it is clear to me that the majority of Puerto Ricans do not favor the current territorial status.
 (5)Also at the August 1, 2013 hearing, the Chairman recognized that for Puerto Rico to meet its economic and social challenges and to achieve its full potential, this debate over status needs to be settled and that the current relationship undermines the United States’ moral standing in the world. For a nation founded on the principles of democracy and the consent of the governed, how much longer can America allow a condition to persist in which nearly four million U.S. citizens do not have a vote in the government that makes the national laws which affect their daily lives? The Chairman acknowledged that, for Puerto Rico to have full self-government, it must become a sovereign nation or achieve equality among the States of the Union.
 (6)The President’s Fiscal Year 2014 Budget requested $2.5 million for the first Federally sponsored plebiscite in Puerto Rico’s history, to be held on options that would resolve Puerto Rico’s future political status and that are found by the Department of Justice not to be incompatible with the Constitution and laws and policies of the United States. This proposal was enacted in January 2014 as part of Public Law 113–76.
 (7)Alaska and Hawaii are the most recent territories to become States of the Union. Public Law 85–508 (July 7, 1958), an act to provide for the admission of the State of Alaska into the Union, and Public Law 86–3 (March 18, 1959), an act to provide for the admission of the State of Hawaii into the Union, were enacted after a majority of voters in each territory expressed a desire for statehood in plebiscites organized under local law. These Acts of Congress provided that admission would occur if a majority of voters affirmed in a Federally sponsored plebiscite that the territory should be admitted into the Union as a State. The Federally sponsored plebiscite in the territory of Alaska was held on August 26, 1958, and Alaska was admitted into the Union on January 3, 1959. The Federally sponsored plebiscite in the territory of Hawaii was held on June 27, 1959, and Hawaii was admitted into the Union on August 21, 1959.
			3.Vote on admission
 (a)VoteThe State Elections Commission of Puerto Rico is authorized to provide for a vote on the admission of Puerto Rico into the Union as a State within one year of the date of enactment of this Act, in accordance with rules and regulations determined by the Commission, including qualifications for voter eligibility. The ballot shall ask the following question: Shall Puerto Rico be admitted as a State of the United States? Yes__ No__.
 (b)Funds for voteThe funds made available pursuant to Public Law 113–76 may be used to conduct the vote. 4.Certification and transmittal of resultsNot later than 10 days after the certification of the vote by the State Elections Commission of Puerto Rico, the Governor of Puerto Rico shall transmit the certified results to the President of the United States, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.
 5.Transition processIf a majority of the votes cast in the vote conducted pursuant to section 3 are for Puerto Rico’s admission into the Union as a State—
 (a)ProclamationWithin 30 calendar days of receipt of the certified results transmitted pursuant to section 4, the President shall issue a proclamation to begin the transition process that will culminate in Puerto Rico’s admission into the Union as a State effective January 1, 2021.
 (b)CommissionWithin 90 calendar days of receipt of the certified results transmitted pursuant to section 4, the President shall appoint a Commission on the Equal Application of Federal Law to Puerto Rico.
 (1)PurposeThe Commission shall survey the laws of the United States and make recommendations to Congress as to how laws that do not apply to the territory or apply differently to the territory than to the several States should be amended or repealed to treat Puerto Rico equally with the several States as of the date of the admission of Puerto Rico into the Union as a State.
 (2)MembershipThe Commission shall consist of five persons, at least two of whom shall be residents of Puerto Rico.
 (3)ReportThe Commission shall issue a final report to the President of the United States, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate by July 1, 2018.
 (4)TerminationUpon issuing the final report under paragraph (3), the Commission shall terminate. (5)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.), other than section 14, shall apply to the Commission.
				6.Rules for elections for Federal offices
 (a)Preparation for ElectionsNot later than January 1, 2020, Puerto Rico shall carry out such actions as may be necessary to enable Puerto Rico to hold elections for Federal office in November 2020 in accordance with this section.
 (b)Presidential ElectionWith respect to the election for the office of President and Vice President held in November 2020— (1)Puerto Rico shall be considered a State for purposes of chapter 21 of title 3, United States Code;
 (2)the electors of Puerto Rico shall be considered electors of a State for purposes of such chapter; and
 (3)for purposes of section 3 of such title, the number of electors from Puerto Rico shall be equal to the number of Senators and Representatives to which Puerto Rico is entitled during the One Hundred Seventeenth Congress, as determined in accordance with subsections (c) and (d).
				(c)Election of Senators
 (1)Election of 2 SenatorsThe regularly scheduled general elections for Federal office held in Puerto Rico during November 2020 shall include the election of 2 Senators, each of whom shall first take office on the first day of the One Hundred Seventeenth Congress.
 (2)Special ruleIn the election of Senators from Puerto Rico pursuant to paragraph (1), the 2 Senate offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the offices shall refer to or be taken to refer to the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned.
				(d)Election of Representatives
 (1)In generalEffective on the first day of the One Hundred Seventeenth Congress, and until the taking effect of the first reapportionment occurring after the regular decennial census conducted for 2020, Puerto Rico shall be entitled to the number of Representatives to which it would have been entitled for the One Hundred Sixteenth Congress if Puerto Rico had been a State during such Congress, as shown in the statement transmitted by the President to Congress under paragraph (2).
				(2)Determination of initial number
 (A)DeterminationNot later than July 1, 2019, the President shall submit to Congress a statement of the number of Representatives to which Puerto Rico would have been entitled for the One Hundred Sixteenth Congress if Puerto Rico had been a State during such Congress, in the same manner as provided under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)).
 (B)Submission of number by ClerkNot later than 15 calendar days after receiving the statement of the President under subparagraph (A), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall transmit to the Governor of Puerto Rico and the Speaker of the House of Representatives a certificate of the number of Representatives to which Puerto Rico is entitled during the period described in paragraph (1).
 (3)Termination of Office of Resident CommissionerEffective on the date on which a Representative from Puerto Rico first takes office in accordance with this subsection, the Office of the Resident Commissioner to the United States, as described in section 36 of the Act of March 2, 1917 (48 U.S.C. 891 et seq.), is terminated.
 (e)Administration of Primary ElectionsPuerto Rico may hold primary elections for the offices described in this section at such time and in such manner as Puerto Rico may provide, so long as such elections are held in the manner required by the laws applicable to elections for Federal office.
 7.Issuance of Presidential proclamationFollowing the transition process set forth in section 5, the President shall issue a proclamation declaring that Puerto Rico is admitted into the Union on an equal footing with the other States, effective January 1, 2021. Upon issuance of the proclamation by the President, Puerto Rico shall be deemed admitted into the Union as a State.
 8.State of Puerto RicoUpon the admission of Puerto Rico into the Union as a State— (a)State constitutionThe Constitution of the Commonwealth of Puerto Rico shall be accepted as the Constitution of the State.
 (b)TerritoryThe State shall consist of all of the territory, together with the waters included in the seaward boundary, of the Commonwealth of Puerto Rico.
 (c)Continuity of governmentThe persons holding legislative, executive, and judicial offices of the Commonwealth of Puerto Rico shall continue to discharge the duties of their respective offices.
			(d)Continuity of laws
 (1)Territory lawAll of the territory laws in force in Puerto Rico shall continue in force and effect in the State, except as modified by this Act, and shall be subject to repeal or amendment by the Legislature and the Governor of Puerto Rico.
 (2)Federal lawAll of the laws of the United States shall have the same force and effect as on the date immediately prior to the date of admission of Puerto Rico into the Union as a State, except for any provision of law that treats Puerto Rico and its residents differently than the States of the Union and their residents, which shall be amended as of the date of admission to treat the State of Puerto Rico and its residents equally with the other States of the Union and their residents.
				9.Effect on membership of House of Representatives
			(a)Temporary Increase During Initial Period
 (1)Temporary increaseDuring the period described in paragraph (1) of section 6(d)— (A)the membership of the House of Representatives shall be increased by the number of Members to which Puerto Rico is entitled during such period; and
 (B)each such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law.
 (2)No effect on existing apportionmentThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not, during the period described in paragraph (1) of section 6(d)—
 (A)operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (2 U.S.C. 2); or
 (B)affect the basis of reapportionment established by the Act of June 28, 1929, as amended (2 U.S.C. 2a), for the Eighty Second Congress and each Congress thereafter.
					(b)Permanent Increase Effective With Next Reapportionment
 (1)In generalEffective with respect to the One Hundred Eighteenth Congress and each succeeding Congress, the House of Representatives shall be composed of a number of Members equal to the sum of 435 plus the number by which the membership of the House was increased under subsection (a).
				(2)Reapportionment of Members resulting from increase
 (A)In generalSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting the number of Representatives established with respect to the One Hundred Eighteenth Congress.
 (B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to the regular decennial census conducted for 2020 and each subsequent regular decennial census.
					
